George B. Matthews: May it please the Court. With reference to a question which Mr. Justice Stewart asked regarding the consent waiver in this case, there is no consent in so many words, however, we submit that whereas in this case following the falling of the libel not only was a personal appearance entered, but a claim was filed for the vessel and the letter of undertaking was given that the motion is tantamount to a consent since it will carry with it the appearances. Secondly, I might further mention that in the General Electric case decided by Mr. Justice Whittaker, he remarked that in his opinion, there was little question with that, a motion constituted a waiver of venue -- a motion to transfer constitute a consent to transfer our waiver.
Potter Stewart: Do you think it could be argued that the substitution of a bond or of an undertaking such as is in this case converts an in rem action to an in personam action?
George B. Matthews: No, sir. I don't think that could be argued. However, I don't know what the difference is or maybe it's a distinction without a difference except in one case that occurs to me. For example, in the Public Vessels Act, there is no provision for in rem seizure of public vessels. However, a libelant may elect to proceed according to principles in rem. As I say, what that amounts to with one exception, frankly, I don't know. The exception being the case of compulsory pilotage where the courts upheld that an owner is not liable in personam for the negligence of a state required or compulsory pilotage but that a vessel is. Now, that is the only distinction that occurs to me between an in rem and an in personam action or liability, if you want.
Potter Stewart: Beyond that, you think it's just a matter of labels?
George B. Matthews: Correct.
Potter Stewart: Falling out of libel instead of a complaint or some --
George B. Matthews: Beyond the point of jurisdiction and security and except for the compulsory pilotage case, yes. Now, in this Court --
Felix Frankfurter: (Inaudible)
George B. Matthews: Sir?
Felix Frankfurter: (Inaudible)
George B. Matthews: Unless there is an expressed statute such as in the carriage of goods by sea, there is no limitation, Mr. Justice Frankfurter. There's a doctrine of laches.
Felix Frankfurter: (Inaudible)
George B. Matthews: No, sir. There are --
Felix Frankfurter: (Inaudible)
George B. Matthews: I -- I'm -- I don't envision a case at the moment.
Felix Frankfurter: (Inaudible)
George B. Matthews: I -- I don't quite see it. I know of no case.
Charles E. Whittaker: Mr. Matthews, could you tell us of what -- what would this judgment if the plaintiff is successful per se? Would it just award dollars to be made on execution? What would the judge -- terms of the judgment be?
George B. Matthews: The judgment would be against Federal Barge Lines certainly in the in personam action and --
Charles E. Whittaker: No, in this action and defend like that.
George B. Matthews: The in personam -- there are two actions here, Mr. Justice Whittaker.
Charles E. Whittaker: I'm talking about the one in Louisiana.
George B. Matthews: There are two actions, two --
Charles E. Whittaker: In Louisiana?
George B. Matthews: Two -- there are two actions. Yes, sir. One action but two, not a cross proceeding.
Charles E. Whittaker: Was that the first claim?
George B. Matthews: No, sir. There is an in personam action against Federal Barge Lines seeking a recovery against that individual respondent. Joined to that is a proceeding, it's all one proceeding actually. I'm maybe using words loosely. But, as part of that action, there is a prayer for a recovery in rem against the Barge FBL-585. Those two recoveries sought are part of one action, so that if there is a finding of fault on the respondent's part and/or on the part of the barge, there would be a decree in favor of Continental and against Federal on account of the -- or rather in response to the in personam prayer. There would also be a decree against the barge and her stipulators or her surety if you want in response to the in rem part of the action. However, since the lien on the Barge would have been discharged by the giving of the bond, the decree would be satisfied by the barge's stipulators or surety.
Charles E. Whittaker: But the decree would run against the Barge.
George B. Matthews: Or her stipulators, yes.
Charles E. Whittaker: Or, or or/and?
George B. Matthews: Or. I'd -- I don't -- I -- I would -- I don't know that there'll be any great difference, I would assume. In any event, it would be satisfied by the stipulators.
Charles E. Whittaker: It makes a difference to my mind and my processes of thinking is to whether or not that barge is going to be held in this decree.
George B. Matthews: I'll say this to you. It's somewhat inconsistent to me. That is the way decrees are drawn, but that to my mind, conflicts with the jurisprudence which is certainly are well established that the giving of a bond releases any lien for account of which the bond is given.
Felix Frankfurter: (Inaudible)
George B. Matthews: I think that's a loose phrasing of his because --
Felix Frankfurter: (Inaudible)
George B. Matthews: Sir?
Felix Frankfurter: (Inaudible)
George B. Matthews: Look, the Court will note the statement in -- in our question presented on page 2 of our brief, we post it as follows, whether a District Court may on motion of the respondent transfer an admiralty suit brought -- brought both in personam and in rem --
Felix Frankfurter: (Inaudible)
George B. Matthews: -- to another district wherein the in personam respondent was suable from -- but from which the risk had been removed prior to the falling of -- of the libel.
Felix Frankfurter: (Inaudible)
George B. Matthews: No, sir, with the respondent. I'm reading from the question -- we contraverted there, the petitioner's question presented is the Brown pretty far on page 2.
Felix Frankfurter: (Inaudible)
George B. Matthews: The -- the -- yes, sir, as well as the lower court's per curiam.
Felix Frankfurter: (Inaudible)
George B. Matthews: How do you mean, sir?
Felix Frankfurter: (Inaudible)
George B. Matthews: Yes.
Speaker: (Inaudible)
George B. Matthews: You mean that there was -- that there were two --
Speaker: Both in personam.
George B. Matthews: Oh, yes.
Felix Frankfurter: (Inaudible)
George B. Matthews: One further the point I like to mention which I think is quite important and that is that in this case, we are not confounded with any statutory venue requirements. There are none here. Venue in an in personam action is wherever the respondent can be caught to -- so to put it, or whether wherever his property can be attached by a writ of foreign attachment. That maybe in anyone of a number of places, for instance, a New York respondent may have property in Louisiana which we could seized, perform the basis of -- of personal jurisdiction at least to the extent of property. Venue in an in personam action is basically where the vessel is or where the owner or claimant should it be a charge we will agree to appear for the vessel.
Felix Frankfurter: What's the basis for (Inaudible)
George B. Matthews: Yes, sir, I think it is. And that's one difference between this case and the two preceding cases, one basic difference I think.
Hugo L. Black: (Inaudible)
George B. Matthews: The in personam respondent, Mr. Justice Black, was suable in Memphis so that had the in rem action not be enjoined to the in personam action. There would be -- we would not be here today because there would be an ultimate forum under any theory of this statute.
Hugo L. Black: (Inaudible)
George B. Matthews: Because it maintained an office there.
Hugo L. Black: (Inaudible)
George B. Matthews: And the in rem --
Hugo L. Black: (Inaudible)
George B. Matthews: If that be -- if that would be the correct theory.
Hugo L. Black: (Inaudible)
George B. Matthews: Correct. Thank you, Your Honors.
Eberhard P. Deutsch: Just a -- a few more words. May it please the Court. Whether a question -- with regard to the question as to the nature of the proceeding and the fact that it is not in personam so far as it's postured before this Court is concerned. I direct your attention to pages 16 and 17 of the transcript, so that we will understand this so-called letter of undertaking. It -- it is simply a substitute for a so-called stipulation which an admiralty is a name for a shorty bond. And at the bottom of the page, you will see it is the intent of this undertaking that the rights of the libel and then claimant respondent in this proceeding shall be in full, purposes shall be taken to be precisely the same as they would have been had the vessel in fact been taken into custody by the marshall under said in rem process and released for the filing of claim and release bond. We, as claimant reserving in behalf of the vessel all other objections and defenses otherwise available, except those which might be predicated upon the fact that the vessel was not actually seen. In other words, the cases in rem proceeding, its character has not been changed by the giving of this letter of undertaking which says, “We'll pay any judgment you get against the Barge.” And the judgment or decree in admiralty is for dollars against the vessel requires her condemnation and sale to satisfy the judgment and that condemnation and sale of course does not take place if someone comes in and voluntarily pays the amount due which is the normal course especially when bonds are posted.
Hugo L. Black: (Inaudible)
Eberhard P. Deutsch: Well, I think you -- I think you can put the statement that way but it is only the in rem part of the proceeding which has come here as Judge Brown said. That was the only question decided below with regard to this phase of the case. It's all one proceeding.
Felix Frankfurter: (Inaudible)
Eberhard P. Deutsch: Well --
Felix Frankfurter: (Inaudible)
Eberhard P. Deutsch: It's all one, yes.
Felix Frankfurter: (Inaudible)
Eberhard P. Deutsch: You can't very well split it and say we have two actions and we'll transfer the in personam and keep the in rem so that as a matter of course, it -- you couldn't transfer the in personam without the in rem because its just one -- one libel.
Hugo L. Black: (Inaudible)
Eberhard P. Deutsch: Oh, no, they are all in one proceeding which is the normal practice. The cases have so held that it is permissible to do it. But they are -- you could file a libel in personam in one district and the libel in rem in another and the two cases would go on neither subject to dismissal.
Hugo L. Black: (Inaudible)
Eberhard P. Deutsch: Well, of course, that's a very difficult question. I suppose that the Court of Appeals and certainly all of us, and there's never -- we've never really raised the -- that question. I have assumed that the in rem action takes the precedence because it is the one that could not be moved to one side. It must remain where it was brought.
Hugo L. Black: (Inaudible)
Eberhard P. Deutsch: There isn't the slightest question that if this were an in personam action alone, there was a second available forum. There isn't any question about that.
Felix Frankfurter: (Inaudible)
Eberhard P. Deutsch: New Orleans, sir.
Felix Frankfurter: (Inaudible)
Eberhard P. Deutsch: Well, I don't think you can split the action that's two parts. No, sir.
Felix Frankfurter: (Inaudible)
Eberhard P. Deutsch: As you would -- but we didn't have them here. We haven't. We -- they are not separate here. They are all one.
Felix Frankfurter: (Inaudible)
Eberhard P. Deutsch: I said that if this Court were to hold that, that would be the result but I don't think it's a correct -- I think the in rem action has its situs and must remain there and that brings up, Mr. Justice Whittaker's --
Hugo L. Black: (Inaudible)
Eberhard P. Deutsch: Surely.
Hugo L. Black: (Inaudible)
Eberhard P. Deutsch: There's no question about --
Hugo L. Black: (Inaudible)
Eberhard P. Deutsch: No question about that. It is our position that this action may not be transferred onto that stat --
Hugo L. Black: (Inaudible)
Eberhard P. Deutsch: Yes, sir. But I -- I don't think the rules are different in admiralty case, sua sponte, you have to, an admiralty case in rem. I had -- in this case to be joined in a single action with a one in personam, but setting that aside for a moment, the 1404 (a) as it relates to admiralty actions in personam in my humble opinion be treated just like any other civil action.
Hugo L. Black: (Inaudible)
Eberhard P. Deutsch: It's a point I was just coming to, Mr. Justice Whittaker as to battle a local action. In my humble opinion, 1404 (a) can have no effect whatever on a local action. You can't bring an action to foreclose land anywhere except where the land is.
Potter Stewart: Well, that's because only one District Court has jurisdiction --
Eberhard P. Deutsch: Right.
Potter Stewart: -- over the subject matter.
Eberhard P. Deutsch: Right.
Potter Stewart: Quite a part from --
Eberhard P. Deutsch: That is correct --
Potter Stewart: -- venue or jurist -- or a personam.
Eberhard P. Deutsch: Now, in this case, you have a race which is movable.
Potter Stewart: Yes.
Eberhard P. Deutsch: And you can bring the action wherever that race happens to be at the time. In the land, it can only happen to be in one place, but the principle is the same in my opinion.
Felix Frankfurter: (Inaudible)
Eberhard P. Deutsch: That's right.
Potter Stewart: Question put in your petition for certiorari is confided in rem.
Eberhard P. Deutsch: That's right.
Earl Warren: (Inaudible)
Eberhard P. Deutsch: I don't think --
Earl Warren: (Inaudible)
Eberhard P. Deutsch: I think we must, yes. I think that is correct, the latter statement, yes. Now, very briefly, if I may be allowed a couple of moments more. This question about an in rem action and it's applying only in compulsory pilotage cases and so on, it's a very real thing. A solvent owner is liable in an in rem action only insofar as the value of that vessel is concerned and no more and that is very important matter. In a salvage case for instance, the owner isn't liable at all unless he has made an agreement. The vessel alone is liable. He may defend and try to get the salvage reduced if he has that much of an interest. In the case of the bareboat charter, when the vessel is in collision, the owner is never liable. He said no part in the land and so on. There are a number of such cases. It isn't just one thing. Finally, with regard to a question which was asked yesterday by Mr. Justice Harlan that occurred to me about Judge Learned Hand having expressed himself on this subject, the case is Foster-milburn v. Knight in 181 F.2d, he did express himself as saying that the role that there can -- that there must be two forums applies under 1404 (a).
Speaker: (Inaudible)
Eberhard P. Deutsch: He has quoted it from Justice Jackson's opinion.
Felix Frankfurter: (Inaudible)
Eberhard P. Deutsch: I don't think it is but in the Torres --
Felix Frankfurter: (Inaudible)
Eberhard P. Deutsch: In the Torres case which is cited -- the Anthony versus Kaufman case, Judge Frank does say that. The Torres case however, talks of the vessel having been available in the transferee district as well. And then Judge Medina goes on and says, “Anyway, they've waived it here.” Now, to that extent, it is a doctrine. Thank you.